Luther Rivers Jr. v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-092-CR

     LUTHER RIVERS, JR.,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # FDWI-00-15704
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      Luther Rivers, Jr. pled guilty to the felony offense of driving while intoxicated.  The trial
court sentenced Rivers to ten years in prison.  It then suspended the sentence and placed Rivers
on community supervision for ten years.  The trial court ultimately revoked Rivers’s community
supervision and sentenced him to ten years in prison.  Rivers appeals his revocation.  We affirm.
      Rivers’s counsel on appeal filed an Anders brief.  See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967).  Counsel notified Rivers that he had the right
to file his own pro-se brief.  She also provided Rivers with a copy of the Anders brief and advised
Rivers who to contact to request a copy of the reporter’s record and the clerk’s record.  See Sowels
v. State, 45 S.W.3d 690, 694 (Tex. App.—Waco 2001, no pet.).  Rivers has not filed any kind
of pro-se brief or other response.  We now decide “whether the case is . . . frivolous” as claimed
by counsel.  See Taulung v. State, 979 S.W.2d 854, 855 (Tex. App.—Waco 1998, no pet.).
      Counsel reviewed the entire reporter’s record and clerk’s record.  Counsel's brief also
contains references to both the record and applicable statutes, rules, and cases and discusses why
counsel concludes that the appeal is frivolous.  See Sowels, 45 S.W.3d at 691.  We have
independently reviewed the record and agree that there are no issues “which might arguably
support an appeal.”  Id. at 691-92.
      Therefore, we affirm the order revoking Rivers’s community supervision.
      Because we are affirming the revocation order, counsel must advise Rivers of the result of this
appeal and of his right to file a petition for discretionary review.  Id. at 694; see also Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
 
                                                                         TOM GRAY
                                                                         Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed May 21, 2003
Do not publish
[CR25]